Citation Nr: 0123842	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  94-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date for a grant of nonservice-
connected disability pension benefits prior to November 21, 
1990.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim for nonservice-connected disability pension, 
and assigned June 8, 1992, as the effective date for the 
award of pension benefits.  In a November 1993 rating 
decision, the RO granted the veteran an effective date of 
November 21, 1990.  The veteran continued his appeal for an 
earlier effective date.  

The file shows that the case actually extends back to the 
date on which the veteran first filed a claim for pension 
benefits: February 5, 1988.  The claim was initially denied 
in an October 1988 decision; however, finality does not 
attach to this decision because the veteran filed a timely 
notice of disagreement with the decision but was never 
furnished a statement of the case until years later, when he 
expressed disagreement with the December 1992 RO decision 
regarding the same issue.

The veteran's claim was before the Board in July 1996, at 
which time it was remanded for additional development.  In 
October 1997, the Board denied the veteran's claim.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2001, the 
Secretary of Veterans Affairs, represented by the Office of 
the General Counsel, and the veteran's attorney, filed a 
document entitled "Joint Motion for a Remand and to Stay 
Further Proceedings."  Thereafter, in February 2001, the 
Court ordered that the motion be granted and that the Board's 
decision be vacated and remanded.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  
In the January 2001 joint remand, it was pointed out that the 
veteran had consistently reported receiving treatment at a VA 
facility prior to November 21, 1990, but there was no 
evidence that VA had attempted to secure these records.  The 
remand states that "The parties agree that the Board's 
decision should be vacated and remanded to the Board to 
obtain any additional VA records and to readjudicate the 
claim."

In July 2001, the veteran's attorney submitted VA treatment 
records of the veteran's for the time period from 1986 to 
1990.  Although the veteran's attorney waived any right the 
veteran may have had to a further remand solely to obtain the 
Chicago Lakeside VA hospital records, it is not clear that 
the records submitted are all of the VA records for the time 
period from 1986 to 1990.  For that reason, pursuant to the 
Court's February 2001 order, the veteran's claim must be 
remanded to the RO so that all of the VA records of the 
veteran's for the time period prior to November 21, 1990, can 
be obtained.  

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must 
be addressed by VA in the first instance.  Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's cancers 
for the period prior to November 21, 
1990, that have not already been 
associated with the claims folder.  In 
particular, the RO should take the 
appropriate steps to acquire all VA 
treatment records of the veteran's for 
the period prior to November 21, 1990.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107(West Supp. 2001)) are 
fully complied with and satisfied.  See 
also implementing regulations at 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to an 
effective date for a grant of nonservice-
connected disability pension benefits 
prior to November 21, 1990.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





